           Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               Southern District Court of New York

OWEN HARTY, Individually,                            :
                                                     :
               Plaintiffs,                           :
                                                     :
v.                                                   :   Case No. 7:19-cv-01838
                                                     :
BHAVI HOTEL L.L.C. and EXIT 14                       :
ASSOCIATES, L.P.,                                    :
                                                     :
               Defendants.                           :


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

       Plaintiff, OWEN HARTY, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, BHAVI HOTEL

L.L.C. and EXIT 14 ASSOCIATES, L.P., (sometimes referred to as “Defendants”), for Injunctive

Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as

               an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

               in the major life activity of walking. Instead, Plaintiff is bound to ambulate in a

               wheelchair.

2.             Plaintiff is an advocate of the rights of similarly situated disabled persons and is

               a "tester" for the purpose of asserting his civil rights and monitoring, ensuring,

               and determining whether places of public accommodation and their websites

               are in compliance with the ADA.

3.             Defendants owns, leases, leases to, or operates a place of public accommodation

               as defined by the ADA and the regulations implementing the ADA, 28 CFR

               36.201(a)
     Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 2 of 11



        and 36.104. The place of public accommodation that the Defendants owns,

        operates, leases or leases to is a place of lodging known as Quality Inn Spring

        Valley-Nanuet, 100 Spring Valley Market Place, Spring Valley, NY 10977, and

        is located in the County of Rockland, (hereinafter "Property").

4.      Venue is properly located in the Southern District Court of New York because venue

        lies in the judicial district of the property situs. The Defendants property is located

        in and does business within this judicial district.

5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

        original jurisdiction over actions which arise from the Defendant’s violations of

        Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

        also 28 U.S.C. § 2201 and § 2202.

6.      As the owner, lessor, lessee, or operator of the subject premises, Defendants

        are required to comply with the ADA. As such, Defendants are required to ensure

        that it's place of lodging is in compliance with the standards applicable to places

        of public accommodation, as set forth in the regulations promulgated by the

        Department Of Justice. Said regulations are set forth in the Code Of Federal

        Regulations, the Americans With Disabilities Act Architectural Guidelines

        ("ADAAGs"), and the 2010 ADA Standards, incorporated by reference into the

        ADA. These regulations impose requirements pertaining to places of public

        accommodation, including places of lodging, to ensure that they are accessible to

        disabled individuals.

7.      More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
        requirement:

                                           2
     Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 3 of 11



        Reservations made by places of lodging. A public accommodation that owns,
        leases (or leases to), or operates a place of lodging shall, with respect to
        reservations made by any means, including by telephone, in-person, or through a
        third party -
                (i) Modify its policies, practices, or procedures to ensure that individuals
                with disabilities can make reservations for accessible guest rooms during
                the same hours and in the same manner as individuals who do not need
                accessible rooms;
                (ii) Identify and describe accessible features in the hotels and guest rooms
                offered through its reservations service in enough detail to reasonably
                permit individuals with disabilities to assess independently whether a given
                hotel or guest room meets his or her accessibility needs;
                (iii) Ensure that accessible guest rooms are held for use by individuals with
                disabilities until all other guest rooms of that type have been rented and the
                accessible room requested is the only remaining room of that type;
                (iv) Reserve, upon request, accessible guest rooms or specific types of
                guest rooms and ensure that the guest rooms requested are blocked and
                removed from all reservations systems; and
                (v) Guarantee that the specific accessible guest room reserved through its
                reservations service is held for the reserving customer, regardless of
                whether a specific room is held in response to reservations made by others.

8.      These regulations became effective March 15, 2012.

9.      Defendants, either itself or by and through a third party, implemented, operates,

        controls and or maintains a website for the Property which contains an online

        reservations system. The website is located at:

        https://www.qualityinnspringvalley.com/en-us. This term also includes all

        websites owned and operated by Defendant or by third parties to book or reserve

        guest accommodations at the hotel, which include but are not limited to:

        booking.com, reservations.com, reservationcounter.com, expedia.com,

        choicehotels.com trivago.com. The purpose of this website is so that members of

        the public may reserve guest accommodations and review information pertaining

        to the goods, services, features, facilities, benefits, advantages, and

        accommodations of the
                                          3
      Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 4 of 11



         Property. As such, this website is subject to the requirements of 28 C.F.R. Section

         36.302(e).

10.      Prior to the commencement of this lawsuit, Plaintiff visited the website for the

         purpose of reviewing and assessing the accessible features at the Property and

         ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

         his accessibility needs. However, Plaintiff was unable to do so because

         Defendants failed to comply with the requirements set forth in 28 C.F.R. Section

         36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

         facilities, benefits, advantages, and accommodations of the Property available to

         the general public.

11.      In the near future, Plaintiff intends to revisit Defendants website and/or online

         reservations system in order to test it for compliance with 28 C.F.R. Section

         36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail

         himself of the goods, services, features, facilities, benefits, advantages, and

         accommodations of the Property.

12.      Plaintiff is continuously aware that the subject website remains non-compliant and

         that it would be a futile gesture to revisit the website as long as those violations

         exist unless he is willing to suffer additional discrimination.

13.      The violations present at Defendants website infringe Plaintiff's right to travel

         free of discrimination and deprive his of the information required to make

         meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

         frustration and humiliation as the result of the discriminatory conditions present at

         Defendants
                                           4
      Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 5 of 11



         website. By continuing to operate a website with discriminatory conditions,

         Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

         Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

         and/or accommodations available to the general public. By encountering the

         discriminatory conditions at Defendants website, and knowing that it would be a

         futile gesture to return to the website unless he is willing to endure additional

         discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

         services and benefits readily available to the general public. By maintaining a

         website with violations, Defendants deprives Plaintiff the equality of opportunity

         offered to the general public.

14.      Plaintiff has suffered and will continue to suffer direct and indirect injury as a

         result of the Defendants discrimination until the Defendant is compelled to modify

         its website to comply with the requirements of the ADA and to continually

         monitor and ensure that the subject website remains in compliance.

15.      Plaintiff has a realistic, credible, existing and continuing threat of discrimination

         from the Defendants non-compliance with the ADA with respect to this website.

         Plaintiff has reasonable grounds to believe that he will continue to be subjected to

         discrimination in violation of the ADA by the Defendants.

16.      The Defendants have discriminated against the Plaintiff by denying him access to,

         and full and equal enjoyment of, the goods, services, facilities, privileges,

         advantages and/or accommodations of the subject website.




                                            5
      Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 6 of 11



17.      The Plaintiff and all others similarly situated will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the

         ADA as requested herein.

18.      Defendants have discriminated against the Plaintiff by denying him access to full

         and equal enjoyment of the goods, services, facilities, privileges, advantages and/

         or accommodations of its place of public accommodation or commercial facility in

         violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

         Defendants continue to discriminate against the Plaintiff, and all those similarly

         situated by failing to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods,

         services, facilities, privileges, advantages or accommodations to individuals with

         disabilities; and by failing to take such efforts that may be necessary to ensure that

         no individual with a disability is excluded, denied services, segregated or

         otherwise treated differently than other individuals because of the absence of

         auxiliary aids and services.

19.      Plaintiff is without adequate remedy at law and is suffering irreparable harm.

         Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

         fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

         12205 and 28 CFR 36.505.

20.      Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

         Plaintiff Injunctive Relief, including an order to require the Defendants to alter

         the subject website to make it readily accessible and useable to the Plaintiff and

         all
                                           6
        Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 7 of 11



            other persons with disabilities as defined by the ADAand 28 C.F.R. Section

            36.302(e); or by closing the website until such time as the Defendants cure

            its violations of the ADA.



Count II - Damages Pursuant to NYSHRL

22.         Plaintiff realleges the above paragraphs 1-17 as if set forth fully hereunder.

23.         The NYSHRL provides:

                 (a) It shall be an unlawful discriminatory practice for any person, being the
                 owner, lessee, proprietor, manager, superintendent, agent, or employee of
                 any place of public accommodation... because of the... disability ... of any
                 person, directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or privileges
                 thereof ... to the effect that any of the accommodations, advantages,
                 facilities and privileges of any such place shall be refused, withheld from or
                 denied to any person on account of ... disability...
            NYS Exec. Law Section 296(2)(a).

24.         Under NYS Exec. Law Section 296(2)(c), discrimination includes:

                   (i) a refusal to make reasonable modifications in policies, practices, or
                   procedures, when such modifications are necessary to afford facilities,
                   privileges, advantages or accommodations to individuals with disabilities,
                   unless such person can demonstrate that making such modifications would
                   fundamentally alter the nature of such facilities, privileges, advantages or
                   accommodations;
                   (ii) a refusal to take such steps as may be necessary to ensure that no
                   individual with a disability is excluded or denied services because of the
                   absence of auxiliary aids and services, unless such person can demonstrate
                   that taking such steps would fundamentally alter the nature of the facility,
                   privilege, advantage or accommodation being offered or would result in an
                   undue burden;
                   (iii) a refusal to remove architectural barriers, and communication barriers
                   that are structural in nature, in existing facilities, and transportation barriers
                   in existing vehicles and rail passenger cars used by an establishment for
                   transporting individuals (not including barriers that can only be removed



                                               7
           Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 8 of 11



                     through the retrofitting of vehicles or rail passenger cars by the installation
                     of a hydraulic or other lift), where such removal is readily achievable[.]

25.           Defendants property is a place of public accommodation as defined by the

              NYSHRL.

26.           Defendants have violated the NYSHRL.

27.           As a result of Defendants violation of the NYSHRL, Plaintiff suffered

              frustration, humiliation, embarrassment, segregation, exclusion, loss of the

              equality of opportunity, and has otherwise been damaged.

28.           Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.



WHEREFORE, Plaintiff respectfully requests:

      a.      The Court issue a Declaratory Judgment that determines that the Defendants at

              the commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.      Injunctive relief against the Defendants including an order to revise its website

              to comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

              and maintain the website to ensure that it remains in compliance with said

              requirement.

      c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.

      d.      An award of damages in the amount of $1000.00 or in such amounts as the Court

              deems just and proper.



                                                8
           Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 9 of 11



      e.      Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

              Respectfully Submitted,

Dated: New York, New York
       February 27. 2019




                                             Peter Sverd, Esq.
                                             of Counsel to Thomas B. Bacon, P.A.
                                             225 Broadway, Suite 613
                                             New York, New York 10007
                                             ph. (646) 751-8743
                                             psverd@sverdlawfirm.com

                                             By:____________________________
                                                 Peter Sverd, Esq.(SDNY 0406)
          Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 10 of 11



                                        Peter Sverd, Esq.
                              of Counsel to Thomas B. Bacon, P.A.
                                    225 Broadway, Suite 613
                                  New York, New York 10007
                                      ph. (646) 751-8743
                                   psverd@sverdlawfirm.com


Re: Owen Harty v. Bhavi HotelL.L.C. and Exit 14 Associates, L.P.

To Whom It May Concern:

         Please be advised that you are under a legal duty to maintain, preserve, retain, protect, and
not destroy any and all documents and data, both electronic and hard copy, that may be relevant
to Plaintiff’s claims as set forth in the Complaint. The failure to preserve and retain the electronic
data and evidence outlined in this notice may constitute spoliation of evidence which will subject
you to legal claims for damages and/or evidentiary and monetary sanctions.
         For purposes of this notice, electronic data or electronic evidence shall include, but not be
limited to, your hotel website and all websites utilized by you for online reservations, including
through third parties, as they exist on the date on which you were first served a copy of this letter
and/or Complaint that was filed in the above referenced cause of action. This also includes any
and all websites pertaining to the Hotel described in the Complaint. This includes any and all
websites through which guest accommodations at the hotel may be booked or reserved and any
other web pages pertaining to the hotel on those sites. This further includes any websites
operated by third parties, such as Hotels.com, Expedia, Orbitz, Travelocity or any other online
booking service. In the event that this data has already been destroyed, overwritten or otherwise
altered, then electronic data and evidence shall therefore include the websites as they exists as of
the date you receive this correspondence.
         Electronic evidence and data shall further include the above-referenced website page(s) in
its/their entirely as they are visible to the general public as well as all source code, HTML, or
underlying code.
         Specifically, you are instructed not to destroy, disable, erase, encrypt, alter, or otherwise
make unavailable any electronic data and/or evidence relevant to the Plaintiffs claims, and you are
further instructed to take reasonable efforts to preserve such data and/or evidence. To meet this
burden, you are instructed by way of example and not limitation, to:
         - Preserve all data storage backup files (i.e., not overwrite any previously existing
                  backups);
         - Preserve and retain all data from servers and networking equipment logging network
                  access activity and system authentication;
         - Preserve and retain all electronic data in any format, media, or location relating to the
                  claims, including data on hard drives, hard disks, floppy disks, zip drives,
                  CD-ROMs, CD-RWs, DVDs, backup tapes, PDAs, memory cards/sticks, or digital
                  copiers or facsimile machines;

                                                  2
  Case 7:19-cv-01838-CS Document 1 Filed 02/27/19 Page 11 of 11



- Prevent employees from deleting or overwriting any electronic data related to the
       Plaintiffs claims; and
- Take such other security measures, including, but not limited to, restricting physical and
       electronic access to all electronically stored data directly or indirectly related to the
       Plaintiff s claims.
Thank you for your attention in this regard.

                                        Very truly yours,

                                        /s/
                                        Peter Sverd, Esq.




                                           3
